Exhibit 21 TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES LIST OF SUBSIDIARIES OF THE REGISTRANT The following are subsidiaries of the Registrant as of December 31, 2015. Subsidiary and Name Under Which Business is Done Where Organized ActSolar, Inc. Delaware Algorex Inc. California ASIC II Limited Hawaii Benchmarq Microelectronics Corporation of South Korea Delaware Burr-Brown International Holding Corporation Delaware Energy Recommerce Inc. California innoCOMM wireless California Integrated Circuit Designs, Inc. Maryland Luminary Micro India Private Limited India Mediamatics, Inc. California National Acquisition Sub, Inc. Delaware National Semiconductor (I.C.) Limited Israel National Semiconductor (Maine), Inc. Delaware National Semiconductor Corporation Delaware National Semiconductor Germany AG Germany National Semiconductor GmbH Germany National Semiconductor Holding Sdn. Bhd. Malaysia National Semiconductor Hong Kong Sales Limited Hong Kong National Semiconductor International B.V. Netherlands National Semiconductor International Hong Kong Limited Hong Kong National Semiconductor International, Inc. Delaware National Semiconductor Labuan Ltd. Malaysia National Semiconductor Malaysia LLC Delaware National Semiconductor (Pte) Limited Singapore National Semicondutores da America do Sul Ltda. Brazil National Semicondutores do Brasil Ltda. Brazil Telogy Networks, Inc. Delaware Texas Instruments AB Sweden Texas Instruments Asia Limited Delaware Texas Instruments Austin Incorporated Delaware Texas Instruments Australia Pty Limited Australia Texas Instruments Belgium S.A. Belgium Texas Instruments Business Expansion GmbH Germany Texas Instruments Canada Limited Canada Texas Instruments China Incorporated Delaware Texas Instruments China Sales Limited Hong Kong Texas Instruments China Trading Limited Hong Kong Texas Instruments CZ, s.r.o. Czech Republic Texas Instruments de Mexico, S. de R.L. de C.V. Mexico Texas Instruments Denmark A/S Denmark Texas Instruments Deutschland GmbH Germany Texas Instruments Education Technology GmbH Germany Texas Instruments Electronics Malaysia Sdn. Bhd. Malaysia Texas Instruments EMEA Sales GmbH Germany Texas Instruments Espana, S.A. Unipersonal Spain Texas Instruments Finland Oy Finland Texas Instruments France SAS France Texas Instruments Gesellschaft m.b.H. Austria 1 Texas Instruments Holland B.V. Netherlands Texas Instruments Hong Kong Limited Hong Kong Texas Instruments Hungary Korlatolt Felelossegu Tarsasag Hungary Texas Instruments (India) Private Limited India Texas Instruments International Capital Corporation Delaware Texas Instruments International Holding Company S.à r.l. Luxembourg Texas Instruments International Management Company S.à r.l. Luxembourg Texas Instruments International Trade Corporation Delaware Texas Instruments International (U.S.A.) Inc. Delaware Texas Instruments Ireland Trading Limited Ireland Texas Instruments Israel Ltd. Israel Texas Instruments Italia S.r.l. Italy Texas Instruments Japan Limited Japan Texas Instruments Japan Semiconductor Limited Japan Texas Instruments Korea Limited Korea Texas Instruments Lehigh Valley Incorporated Delaware Texas Instruments Limited United Kingdom Texas Instruments Low Power Wireless San Diego LLC Delaware Texas Instruments Malaysia Sdn. Bhd. Malaysia Texas Instruments Management GmbH & Co. KG Germany Texas Instruments Northern Virginia Incorporated Delaware Texas Instruments Norway AS Norway Texas Instruments Palo Alto Incorporated California Texas Instruments (Philippines) LLC Delaware Texas Instruments Richardson LLC Delaware Texas Instruments Santa Rosa Incorporated California Texas Instruments Semiconductor Manufacturing (Chengdu) Co., Ltd. China Texas Instruments Semiconductor Technologies (Shanghai) Co., Ltd. China Texas Instruments Semiconductor Trading Limited Company Turkey Texas Instruments Semiconductores e Tecnologias Ltda. Brazil Texas Instruments (Shanghai) Co., Ltd. China Texas Instruments Singapore (Pte) Limited Singapore Texas Instruments Sunnyvale Incorporated Delaware Texas Instruments Sweden AB Sweden Texas Instruments Taiwan Limited Taiwan Texas Instruments Tucson Corporation Delaware Texas Instruments (U.K.) Holdings Limited United Kingdom Texas Instruments (U.K.) Limited United Kingdom Texas Instruments (U.K.) Pension Trust Company Limited United Kingdom TI Europe Limited United Kingdom TI (Philippines), Inc. Philippines TI Verwaltungs GmbH Germany Unitrode Corporation Maryland Unitrode-Maine Maine 2
